Citation Nr: 1012320	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  05-13 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right ankle.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to June 
2003.

This case originally came before the Board of Veterans' 
Appeals (Board) from a January 2004 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In February 2009, the Board remanded 
the issue of entitlement to service connection for 
degenerative joint disease of the right ankle for additional 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and it may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDING OF FACT

Affording the Veteran the benefit of the doubt, degenerative 
joint disease of the right ankle is related to his period of 
service.


CONCLUSION OF LAW

Service connection for degenerative joint disease of the 
right ankle is established.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159.  With regard to the issue decided herein, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

Service Connection for Right Ankle Degenerative Joint 
Disease.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain disabilities, including 
arthritis, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to 
benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service treatment records show that in July 
2001 he complained of a 10 week history of right ankle pain.  
Right ankle strain was noted.  Later that month, a treatment 
record noted that X-rays showed mild osteoarthritis of the 
right ankle.  The Veteran's service retirement examination 
in March 2003 did not note any arthritis or other pathology 
of the right ankle.

A VA examination in June 2003 noted the Veteran's reported 
history of degenerative joint disease and spur of the right 
ankle.  Examination showed slight pain with movement of the 
ankle.  The examiner diagnosed history of right ankle spur 
and pain, with normal X-ray.  

A private treatment record dated in November 2004 noted 
right ankle pain.  The examiner noted mild effusion and that 
X-rays showed post-traumatic arthritis with anterior 
spurring.  The assessment was right ankle osteoarthritis or 
post-traumatic arthritis.

Pursuant to the Board's February 2009 remand, the RO 
attempted to provide the Veteran another VA examination of 
his ankle to clarify his current diagnosis and to provide an 
opinion addressing the relationship between the current 
disability and the inservice findings.  The Veteran failed 
to report for the scheduled examination in March 2009 as 
well as a rescheduled examination in October 2009.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, as in this 
case, the claim shall be rated based on the evidence of 
record.  See 38 C.F.R. § 3.655(b).  

Summarizing the state of the evidence as it now stands:  
Osteoarthritis of the right ankle was shown by X-ray during 
service in July 2001; the service retirement examination did 
not note arthritis of the right ankle; right ankle X-ray 
conducted during VA examination in June 2003 was normal; and 
private X-ray evidence dated in November 2004 noted evidence 
of arthritis of the right ankle with spurring.

Under the benefit-of-the-doubt rule, for the Veteran to 
prevail, there need not be a preponderance of the evidence 
in his favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54. Given 
the evidence set forth above, such a conclusion cannot be 
made in this case.



ORDER

Service connection for degenerative joint disease of the 
right ankle is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


